PER CURIAM
*314*526Trustees appeal a general judgment entered after the trial court ordered trustees to make distributions to beneficiaries from an educational trust and to personally reimburse the trust for the legal costs that beneficiaries incurred. On appeal, trustees initially raised four assignments of error, but later withdrew their second assignment of error. We reject without written discussion trustees' fourth assignment of error, writing only to address their first and third assignments of error.
In those two assignments, trustees request de novo review. However, this is not an exceptional case, and we decline to exercise our discretion to review under that standard. See ORS 19.415(3)(b) (the court has the discretion to apply de novo review in equitable actions); see also ORAP 5.40(8)(c) (providing that the court will exercise its discretion to review de novo "only in exceptional cases"). Because the resolution of this case in trustees' favor depends on us reviewing this case de novo and being persuaded that the evidence supports their contentions on appeal, and because we have declined to apply that standard, we affirm the trial court's ruling.
Affirmed.